  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )          CRIMINAL ACTION NO.
      v.                              )              2:18cr95-MHT
                                      )                  (WO)
MARTINEZA DEWAN McCALL                )

                                  ORDER

      Before the court are two motions for appointment of

counsel     (doc.     nos.   46       &    48)     in     which        defendant

Martineza     Dewan    McCall     asks          the     court     to    appoint

counsel to assist him in bringing claims of error in

his sentencing.        McCall pled guilty in April 2018 to

one count of possession with intent to distribute a

controlled    substance,        and       in    September       2018     he   was

sentenced to 10 years in prison. See Judgment (doc. no.

43). He did not file a direct appeal. In June 2019,

McCall filed in this court a 28 U.S.C. § 2255 motion

challenging the enhancement of his sentence based on

his   prior   felony     drug     convictions.             See     McCall      v.

United States, Civil Action No. 2:19cv481-MHT.                           In his

motions    for   appointment          of       counsel,    McCall       asserts
claims of trial court error and deficient performance

by his counsel at his sentencing.            Such claims are

properly brought in a § 2255 motion, not in this closed

criminal case.

    Accordingly, the clerk of court is DIRECTED to:

    (1)   strike   defendant     Martineza   Dewan    McCall’s

motions for appointment of counsel (doc. nos. 46 & 48)

from this case; and

    (2) docket these same motions in defendant McCall’s

pending   28   U.S.C.   § 2255   action,   McCall    v.   United

States, Civil Action No. 2:19cv481-MHT, where they will

be treated as motions to appoint counsel in the § 2255

action and motions to amend defendant McCall’s § 2255

motion.

    DONE, this the 7th day of October, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
